DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s RESPONSE TO ELECTION REQUIREMENT AND AMENDMENT, filed on 01/28/2022.
Applicant’s election without traverse of species II, as illustrated in Fig. 5 in the reply filed on 01/28/2022 is acknowledged. Applicant has indicated claims 1-3, 5, 9, 11-14 and 16 readable on the elected Species II on page 10 of the response. Claims 4, 6-8, 10, 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species as indicated by the applicant in the RESPONSE TO ELECTION REQUIREMENT. Election was made without traverse in the reply filed on 01/28/2022. Claims 1-3, 5, 9, 11-14 and 16 are considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 9, since it is unclear whether “the strip electrode and/or the block electrode” in lines 1-2 of this claim is referred to “the strip electrode and/or the block electrode of the first electrode” in lines 2-3 of claim 3 or “the strip electrode and/or the block electrode of the second electrode” in line 6 of claim 3, it is considered that the invention of this claim is not clearly defined.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

FIRST SET OF REJECTIONS:
Claims 1, 3, 5, 11, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. (CN 108445710; hereinafter Geng; see the corresponding US 2019/0302605 A1 for the following citations.)
	As per claims 1 and 12, Geng discloses a mask and an associate mask manufacturing method, the mask (see at least Fig. 1,) comprising: 
a first substrate (11; Fig. 2) and a second substrate (21; Fig. 2) disposed opposite to each other (see at least Fig. 1;)
a functional layer between the first substrate and the second substrate (see at least Figs. 1-2, disclosing a functional layer comprising a layer of polarity particles 3, such as liquid droplets, and disposed between the first substrate 11 and the second substrate 21,) wherein the functional layer is formed of functional particles that are evenly arranged with one another (see at least Figs. 1-3; para 47, the functional layer formed of functional particles 3 that are evenly arranged with one another in multiple rows and multiple columns according to actual mask needs,) and the functional particles are gathered and arranged under a vertical electric field (see at least para 41, disclosing the functional particles 3 are gathered and arranged under a vertical electric field controlled by respectively controlling a constant voltage applied to array electrodes of the reference electrode layer and an electrical signal applied to the driving electrodes,) and the functional particles are opaque (see at least Figs. 2-3; para 45-46, disclosing the functional particles 3 being opaque and having light absorption;) 
a first electrode disposed on the first substrate (see at least Figs. 1-3, disclosing the construed first electrode comprising a plurality of first strip/block electrodes 12 and disposed on the construed first substrate;) and 
a second electrode disposed on the second substrate (see at least Figs. 1-3; para 41:22-24 disclosing the reference electrode, as the construed second electrode, comprising array of electrodes, each corresponding to one of the driving electrodes 12, and disposed on the second substrate 21,)
wherein the first electrode and the second electrode form a plurality of evenly distributed vertical voltage generation units (see at least Figs. 2-3; para 41, disclosing the first electrode and the second electrode forming a plurality of evenly distributed vertical voltage generation units, each unit, as shown in Fig. 2, corresponding to an array electrode of the reference electrode 22 and the driving electrode 12.)

As per claims 3 and 14, Geng discloses wherein: 
the first electrode comprises at least one of a group consisting of: strip electrodes, block electrodes, and a combination of the strip electrodes and the block electrodes, that are disposed in a dispersed manner (see the discussion in the rejection of claim 1; or see at least Fig. 1; para 47, disclosing the first electrode comprising first strip/block electrodes 12 that are rectangular and are disposed in a dispersed manner;) and 
the second electrode comprises at least one of a group consisting of: a planar electrode, strip electrodes, block electrodes, and a combination of the strip electrodes and the block electrodes, that are disposed opposite to the first electrode (see the discussion in the rejection of claim 1; or see at least Figs. 1-3; para 41:22-24, disclosing the reference electrode, as the construed second electrode, comprising strip/block array electrodes, each corresponding and disposed opposite to one of the driving electrodes 12.)

As per claims 5 and 16, Geng discloses wherein:
the first electrode and the second electrode are each composed of one or more of the block electrodes (see the discussion in the rejection of claim 3; or see at least Figs. 1-3; para 47, para 41:22-24;) 
the block electrodes in the first electrode comprise: a plurality of first block electrodes evenly distributed (see the discussion in the rejection of claim 3; or see at least Figs. 1-3; para 47;) 
the block electrodes in the second electrode comprise: a plurality of second block electrodes opposite to each of the first block electrodes in a one to one correspondence (see the discussion in the rejection of claim 3; or see at least Figs. 1-3; para 41:22-24;) and 
a pair of one first block electrode and one second block electrode disposed opposite to each other form one vertical voltage generation unit (see the discussion in the rejection of claim 3; or see at least Figs. 1-3; para 41:22-24.)


inputting a first voltage and a second voltage to the first electrode and the second electrode of the mask respectively to control part of the vertical voltage generation units to form vertical electric fields, such that an area where the vertical electric fields are formed constitutes a light shielding area of the mask, and an area where no vertical electric field is formed constitutes a light transmitting area of the mask, wherein the first voltage is different from the second voltage (see at least Figs. 1-3; para 41; para 46, disclosing a method for controlling the mask of the embodiment, comprising: inputting a first voltage to the electrodes 12 of the second electrode and a second constant voltage to the array electrodes of the first electrode 22 of the mask respectively in order to control part of the vertical voltage generation units to form vertical electric fields, such that an area where the vertical electric fields are formed constitutes a light shielding area of the mask, and an area where no vertical electric field is formed constitutes a light transmitting area of the mask, wherein the first voltage is different from the second voltage.)

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Wang et al. (US 2015/0221483 A1; hereinafter Wang.)
	As per claims 2 and 13, Geng, as discussed in the rejection of claim 1, discloses the functional layer being a polarity-particle layer mainly formed by uniformly arranged polarity-particles, but is silent to "the functional layer is a nanocrystalline magnetic layer mainly formed by uniformly arranged nanocrystalline magnetic particles," as claimed.
	However, Wang teaches a functional layer being a nanocrystalline magnetic layer mainly formed by arranged nanocrystalline magnetic particles (see at least para 21, 23,) thereby simplifying production and reducing the production cost (see para 2: last 2 lines.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the functional layer being a nanocrystalline magnetic layer mainly formed by uniformly arranged nanocrystalline magnetic particles, in the mask of the Geng reference, in view of the teaching in the Wang reference, to improve the above modified mask of the Geng reference for the predictable result of simplifying production and reducing the production cost.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Li (CN 10591737; see the corresponding US 2019/0212543 A1 for the following citations.)
	As per claim 9, Geng, as discussed in the rejection of claim 3, discloses the strip/block electrode being an ITO electrode, instead of a metal electrode, as claimed.
	However, Li discloses a related mask (see at least Fig. 1, disclosing the construed mask comprising the elements [11, 13],) comprising: a functional layer (132) (see at least Figs. 1, 5C-5D) formed of functional particles, such as PSLC droplets; a first electrode disposed on the first substrate (see at least Figs. 1, 5C-5D, disclosing the construed first electrode comprising a plurality of first strip/block electrodes 131A;) and a second electrode disposed on the second substrate (see at least Figs. 1, 5C-5D, disclosing the construed second electrode comprising a plurality of second strip/block electrodes 131B,) wherein the strip/block electrode is either an ITO electrode (see at least para 72, disclosing each of the elements [131A, 131B] being ITO electrode) or a metal electrode (see at least para 73: last 4 lines, disclosing each of the elements [131A, 131B] being metal electrode.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the ITO strip/block electrode of the Geng reference with the metal strip/block electrode, in view of the teaching in the Li reference, to obtain the same predictable result.



SECOND SET OF REJECTIONS:
Claims 1, 3, 5, 9, 11, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 10591737; see the corresponding US 2019/0212543 A1 for the following citations.)
	As per claims 1 and 12, Li discloses a mask and an associate mask manufacturing method, the mask (see at least Fig. 1, disclosing the construed mask comprising the elements [11, 13],) comprising: 
a first substrate and a second substrate disposed opposite to each other (see at least Figs. 1, 5C-5D, disclosing an embodiment wherein the element 11 comprises a portion [[construed as the first substrate]], on which a plurality of elements 131A are disposed; and another portion [[construed as the second substrate]] on which a plurality of elements 131B are disposed; also see Figs. 1, 5E-5F; para 15, disclosing another embodiment wherein a hydrophobetic layer [[construed as the first substrate]] between the elements 131A and the elements 132 and another hydrophobetic layer [[construed as the second substrate]] between the elements 131B and the elements 132 portion;)
a functional layer between the first substrate and the second substrate (see at least Figs. 1, 5C-5D, disclosing the embodiment wherein a functional layer 132 between the construed first substrate and the construed second substrate; also see Figs. 1, 5E-5F; para 15, disclosing another embodiment wherein a functional layer 132 between the construed first substrate and the construed second substrate,) wherein the functional layer is formed of functional particles that are evenly arranged with one another (see at least Figs. 1, 5C-5D; para 78, disclosing the embodiment wherein the functional layer 132 is formed of PSLC droplets, as the functional particles, that are evenly arranged with one another; also see Figs. 1, 5E-5F; para 90, disclosing another embodiment wherein the functional layer 132 is formed of nano-particles, as the functional particles, that are evenly arranged with one another,) and the functional particles are gathered and arranged under a vertical electric field, and the functional particles are opaque (see at least Fig. 5D; para 80, disclosing the embodiment wherein the PSLC droplets are gathered and arranged under a [[vertical]] electric field formed between the element 131A and the element 131B and are opaque; also see Figs. 1, 5F; para 93, disclosing another embodiment wherein the nano-particles in the black electrowetting liquid are gathered and arranged under a [[vertical]] electric field formed between the element 131A and the element 131B and are opaque;) 
a first electrode disposed on the first substrate (see at least Figs. 1, 5C-5D, disclosing the embodiment wherein the construed first electrode comprising a plurality of first strip/block electrodes 131A and disposed on the construed first substrate; also see Figs. 1, 5E-5F, disclosing another embodiment wherein the construed first electrode comprising a plurality of first strip/block electrodes 131A and disposed on the construed first substrate;) and 
a second electrode disposed on the second substrate (see at least Figs. 1, 5C-5D, disclosing the embodiment wherein the construed second electrode comprising a plurality of second strip/block electrodes 131B and disposed on the construed second substrate; also see Figs. 1, 5E-5F, disclosing another embodiment wherein the construed second electrode comprising a plurality of second strip/block electrodes 131B and disposed on the construed second substrate,)
wherein the first electrode and the second electrode form a plurality of evenly distributed vertical voltage generation units (see at least Fig. 1, 5C-5D; para 80, disclosing the embodiment wherein the first electrode and the second electrode form a plurality of evenly distributed vertical voltage generation units, each corresponding to a corresponding one of the elements 13; also see Figs. 1, 5E-5F; para 93, disclosing another embodiment wherein the first electrode and the second electrode form a plurality of evenly distributed vertical voltage generation units, each corresponding to a corresponding one of the elements 13.)

As per claims 3 and 14, Li discloses wherein: 
the first electrode comprises at least one of a group consisting of: strip electrodes, block electrodes, and a combination of the strip electrodes and the block electrodes, that are disposed in a dispersed manner (see the discussion in the rejection of claim 1; or see at least Fig. 1, disclosing the first electrode comprising first strip/block electrodes 131A that are disposed in a dispersed manner;) and 
the second electrode comprises at least one of a group consisting of: a planar electrode, strip electrodes, block electrodes, and a combination of the strip electrodes and the block electrodes, that are disposed opposite to the first electrode (see the discussion in the rejection of claim 1; or see at least Fig. 1, disclosing the second electrode comprising second strip/block electrodes 131B that are disposed opposite to the first electrode.)

As per claims 5 and 16, Li discloses wherein:
the first electrode and the second electrode are each composed of one or more of the block electrodes (see the discussion in the rejection of claim 1; or see at least Fig. 1, disclosing the construed first electrode and the construed second electrode are each composed of one or more of the block electrodes, e.g., all, a half, a quarter of the number of the first/second block electrodes 131A/131B;) 
the block electrodes in the first electrode comprise: a plurality of first block electrodes evenly distributed (see the discussion in the rejection of claim 1; or see at least Fig. 1, disclosing the construed block electrodes in the first electrode comprising a plurality of first block electrodes 131A evenly distributed;)
the block electrodes in the second electrode comprise: a plurality of second block electrodes opposite to each of the first block electrodes in a one to one correspondence (see the discussion in the rejection of claim 1; or see at least Fig. 1, disclosing the construed block electrodes in the second electrode comprising a plurality of second block electrodes 131B opposite to each of the first block electrodes 131A in a one to one correspondence;) and 
a pair of one first block electrode and one second block electrode disposed opposite to each other form one vertical voltage generation unit (see at least Fig. 1; para 80; para 93.)

As per claim 9, Li discloses the strip electrode and/or the block electrode being a metal electrode (see at least para 73: last 4 lines, disclosing each of the elements [131A, 131B] being metal electrode.)

As per claim 11, Li discloses a method for controlling the mask comprising: 
inputting a first voltage and a second voltage to the first electrode and the second electrode of the mask respectively to control part of the vertical voltage generation units to form vertical electric fields, such that an area where the vertical electric fields are formed constitutes a light shielding area of the mask, and an area where no vertical electric field is formed constitutes a light transmitting area of the mask, wherein the first voltage is different from the second voltage (see at least Figs. 5C-5D; para 80, disclosing a method for controlling the mask of the embodiment, comprising: inputting a first voltage and a second voltage to the electrodes 131A of the first electrode and the electrodes 131B of the second electrode of the mask respectively in order to control part of the vertical voltage generation units to form vertical electric fields between the electrodes 131A of the first electrode and the electrodes 131B of the second electrode, such that an area, where the vertical electric fields are formed between the electrodes 131A of the first electrode and the electrodes 131B of the second electrode and the liquid crystal droplets are in the opaque state, constitutes a light shielding area of the mask, and an area, where no vertical electric field is formed and the liquid crystal droplets are in the transparent state, constitutes a light transmitting area of the mask, wherein the first voltage is different from the second voltage; also see Figs. 5E-5F; para 92-93.)

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang et al. (US 2015/0221483 A1; hereinafter Wang.)
	As per claims 2 and 13, Li, as discussed in the rejection of claim 1, discloses the functional layer being a nano-particle layer mainly formed by uniformly arranged nano-particles, but is silent to "the functional layer is a nanocrystalline magnetic layer mainly formed by uniformly arranged nanocrystalline magnetic particles," as claimed.
	However, Wang teaches a functional layer being a nanocrystalline magnetic layer mainly formed by arranged nanocrystalline magnetic particles (see at least para 21, 23,) thereby simplifying production and reducing the production cost (see para 2: last 2 lines.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the functional layer being a nanocrystalline magnetic layer mainly formed by uniformly arranged nanocrystalline magnetic particles, in the mask of the Li reference, in view of the teaching in the Wang reference, to improve the above modified mask of the Li reference for the predictable result of simplifying production and reducing the production cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626